PER CURIAM:
This is a companion ease to U. S. v. Lonardo, 67 F.(2d) 883, decided herewith. However, the evidence as. to Gates was very different. He took the stand and admitted that Iiatlen had showed the bills to him, but he said that he had told him to destroy them. One bill was found in his clothes, and he voL *886unteered to show the officers where the rest were. No question arises as to the competency of his confession, if it was a confession at all. The sole issue was as to whether after Hatlen showed him the bills, he co-operated with him in disposing of them, and, in view of his conduct, that was for the jury. He assigns as error several rulings at the trial and parts of the. charge, but the errors, if any there were, were not of a kind to disturb the result. They consist at most of formal irregularities which, in view of the proof, we need not consider in detail.
Judgment affirmed.